DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group II (claims 13-20) in the reply filed on 9/28/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-6 and 12 has/have been canceled, claims 7-11 and 21-31 has/have been withdrawn from consideration as being drawn to non-elected subject matter, and claims 13-20 have been considered on the merits. 
Information Disclosure Statement
The information disclosure statement filed 1/20/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
There are several NPL references without corresponding copies in the IDS filed on 1/20/2021. There were no copies of these references in the parent application (15/532,740) either. Therefore, the NPL references without their copies were not considered and lined through in the IDS.
Claim Objections
Claim 14 is objected to because of the following informalities:  the term “lympohoid” in line 5 is a typographic error. It should be “lymphoid” instead.  
Claims 14-15 disclose the term “test positive” and “test negative.” It would be more appropriate to replace the term “test positive” or “test negative” with “positive” or “negative”, respectively. In Claim 15, the term “test” would be replaced with “are.” 
Appropriate correction is required.
	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-17 and 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
st col.). 
The instant specification, however, does not provide sufficient written description for the entire scope of the GvHD. The instant specification discloses only “acute” form of GvHD (para. 11, 49 of PGPub). There is no disclosure in the specification with regard to any chronic manifestation of GvHD, or any indication if the claimed method is intended for chronic GvHD.
M.P.E.P. §2163 states “To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116.”
M.P.E.P. § 2163 also recites, “An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention… one must define a compound by ‘whatever characteristics Capon v. Eshhar, 418 F.3d at 1357, 76 USPQ2d at 1084.< Patents and printed publications in the art should be relied upon to determine whether an art is mature and what the level of knowledge and skill is in the art. In most technologies which are mature, and wherein the knowledge and level of skill in the art is high, a written description question should not be raised for claims >present in the application when originally filed,< even if the specification discloses only a method of making the invention and the function of the invention. See, e.g., In re Hayes Microcomputer Products, Inc. Patent Litigation, 982 F.2d 1527, 1534-35, 25 USPQ2d 1241, 1246 (Fed. Cir. 1992) ("One skilled in the art would know how to program a microprocessor to perform the necessary steps described in the specification. Thus, an inventor is not required to describe every detail of his invention. An applicant's disclosure obligation varies according to the art to which the invention pertains. Disclosing a microprocessor capable of performing certain functions is sufficient to satisfy the requirement of section 112, first paragraph, when one skilled in the relevant art would understand what is intended and know how to carry it out."). In contrast, for inventions in emerging and unpredictable technologies, or for inventions characterized by factors not reasonably predictable which are known to one of ordinary skill in the art, more evidence is required to show possession.”

Applicant is advised to amend the GvHD being acute.

Claims 13-17 and 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The claims disclose the target condition being treated is IPS. The instant specification discloses that IPS is a common pulmonary complication and remains a severe threat to survival after allo-SCT and allo-BMT, and IPS often coincides with the onset of GvHD (para. 6). Example 7 of the instant specification discloses a use of ILC2 cells to treat IPS. However, the description given in the example is the migration of ILC2 cells into lung after i.v. infusion (para. 98), and pulmonary GvHD and IPS are mediated predominantly by Th17 donor T cells (para. 99), and thus it was concluded that ILC2 cells can be used to treat ongoing IPS by blocking the generation of Th17 cells. However, there is no disclosure to link GvHD and IPS such that the treatment for GvHD would necessarily treat IPS. It is not known in the art that GvHD correlates with IPS, or the treatment of GvHD would necessarily treat IPS. According to Wenger et al. (2020, Biol. Blood Marrow Transplant.), among the 67 patients who developed IPS after allogeneic HCT (hematopoietic stem cell transplantation), 11 had acute GVHD before st col., 2nd para.). This indicates that patients with IPS after HCT do not necessarily develop or diagnose with GVHD, and thus, there is no correlation between GVHD and IPS. Based on these teachings, one skilled in the art would consider that the etiology of GVHD and IPS is different, and therefore, the treatment of GVHD would not necessarily treat IPS or vice versa. 
Shankar et al. (2001, International Journal of Experimental Pathology) discuss IPS and the immunopathogenesis of IPS is not yet clearly understood, and further discuss a potential association with pre-transplant radiation conditioning in some studies while other have suggested that GVHD or autoimmune phenomena may be responsible for its development (Summary). Shankar et al. state that IPS temporally overlaps the two forms of GVHD and both lung disease and GVHD fail to develop in mice reconstituted with T cell-depleted allogeneic BM alone, demonstrating a common requirement for mature alloreactive T cells in the development of GVHD and pneumonitis. However, Shankar et al. concluded that while GVHD involves cytokines such as TNF-a, IFN-g and IL-12, IPS may not involve cytokine changes characteristic of either ‘classical’ acute or chronic GVHD in the lungs (p.103-104). There is no clear association shown between IPS and GVHD based on the teaching of Shankar et al.
The instant specification as discussed above concludes that both GVHD and IPS are treated because ILC2 cells would block Th17 cells. This statement is based on the assumption that GVHD and IPS are caused by the same mechanism mediated by Th17 cells, and if so, subjects having IPS would necessarily develop GVHD or vice versa. 
The instant specification does not provide any outcome of treating IPS with ILC2 cells but the disclosure is mere expectation based on the assumption. Since there is no clear correlation between GVHD and IPS in their onset after HCT; no clear teaching showing that the treatment for GvHD would necessarily treat IPS; and insufficient disclosure/working embodiment in the instant specification, it is highly unpredictable that the treatment for GvHD using IL-33 activated ILC2 would be necessarily and sufficiently capable for treating IPS without undue experimentations.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 13-16, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Munneke et al. (2014, Blood; IDS ref.) in view of Sharma et al. (US 2016/0304574) and Drake et al. (2014, Allergy; IDS ref.)
Munneke et al. teach that activated innate lymphoid cells including ILC2 are associated with a reduced susceptibility to GVHD (see entire document; Fig. 3).  Munneke et al. teach that high proportion of CD69+ ILC2 (CD69hi) had higher percentage of subject with GvHD free (Fig. 3B and 3C). 
Munneke et al. teach that Group 2 ILC (i.e. ILC2) are activated by thymic stromal lymphopoietin (TSLP), IL-33 and/or IL-25 (p.812, Introduction), and the reconstituting ILCs are activated and express markers associated with tissue homing (p.815, 1st col.).

It would have been obvious to a person skilled in the art to use IL-33 activated ILC2 cells for treating GVHD after HSCT as Munneke et al. teach the correlation between the high contents of activated ILC2 cells with reduced occurrence of acute GVHD with a reasonable expectation of success.
While Munneke et al. teach that ILC2 cells are activated by IL-33, however, Munneke et al. do not particularly teach the step. 
Sharma et al. teach a method of treating GVHD by using IL-33 (paras. 50-51).
It would have been obvious to a person skilled in the art to use IL-33 to activate ILC2 cells because it is known in the art that IL-33 is capable of treating GVHD, and it is also known to activate ILC2, and based on the teaching of Munneke et al., one skilled in the art would conclude that the effect of IL-33 in treating GVHD involves activation of ILC2 cells, and activated ILC2 is correlated with reduced aGVHD, and thus, IL-33 activated ILC2 cells would be beneficial in treating GVHD with a reasonable expectation of success.
Regarding the characteristics of ILC2 (claims 14-15), while Munneke et al. do not particularly teach the characteristics, however, it is submitted that the activated ILC2 taught by Munneke et al. would inherently possess the same characteristics as the claimed IL-33 activated ILC2. Furthermore, Drake et al. teach that activated ILC2 are Lin-/ICOS+ cells (p.3).


Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Claims 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Munneke et al. in view of Sharma et al. and Drake et al. as applied to claims 13-16, 18 and 20 above, and further in view of Gonzalez De La Pena et al. (US 2009/0148419).
Regarding the administration of IL-33 activated ILC2 cells within 1-30 days after receiving the allo-SCT/BMT (claim 17) or co-infusion of IL-33 activated ILC2 cells with the allo-SCT or allo-BMT (claim 19), Munneke et al. in view of Sharma et al. do not teach the limitation.
Gonzalez De La Pena et al. teach a method of treating GVHD after BM transplantation using mesenchymal stem cells, i.e. adipose tissue-derived mesenchymal stem cells (AD-MSCs), and AD-MSCs are administered together with the BM or post-transplant up to 28 days (Example 8, para. 134).
It would have been obvious to a person skilled in the art to administer the IL-33 activated ILC2 cells of Munneke et al. in view of Sharma et al. together with the BM 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Conclusion
No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAEYOON KIM whose telephone number is (571)272-9041. The examiner can normally be reached 9-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER PARAS can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/TAEYOON KIM/           Primary Examiner, Art Unit 1632